DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0164810 (“Oda”) in view of US 2015/0136186 (“Brown”), JP 11-207171 (“Yabushita”), and US 2012/0248422 (“Mine”), and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.	3
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Brown, Yabushita, and Mine, as applied to claim 1 above, and further in view of US 2014/0231787 (“Ishige”).	12
C. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita and Mine.	13
D. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita, Mine, and US 2013/0140543 (“Harada”).	15
E. Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276493 (“Yamazaki”) in view of Oda, Brown, Yabushita, and Mine, and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.	16
F. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Oda, Brown, Yabushita, and Mine, as applied to claim 1 above, and further in view of Ishige.	25
IV. Response to Arguments	26
Conclusion	26


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/16/2022 has been entered.

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0164810 (“Oda”) in view of US 2015/0136186 (“Brown”), JP 11-207171 (“Yabushita”), and US 2012/0248422 (“Mine”), and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.
Claim 1 reads,
1. (Currently Amended) A display apparatus manufacturing method, comprising: 
[1] preparing a substrate comprising an organic material; 
[2] forming, on the substrate, a display preliminary structure including at least one first electrode; 
[3] performing a cleaning step on the substrate on which the display preliminary structure is formed outside a processing chamber; 
[4] arranging, in the processing chamber, the substrate on which the display preliminary structure is formed after the cleaning step, and 
[5a] out-gassing from the display preliminary structure by irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using a first ultraviolet ray irradiator and a second ultraviolet irradiator, each having a length in a direction that corresponds to a width of the substrate in the same direction 
[5b] while maintaining a pressure atmosphere in the processing chamber lower than an atmospheric pressure; 
[6] performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber;
[7a] forming an intermediate layer on the display preliminary structure,
[7b] the intermediate layer including an emission layer; and 
[8] forming a second electrode on the intermediate layer,
[9] wherein the first ultraviolet ray irradiator and the second ultraviolet ray irradiator overlap with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate.  

With regard to claim 1, Oda discloses,
1. (Currently Amended) A display apparatus manufacturing method [¶ 75], comprising: 
[1] preparing a substrate 1 comprising an organic material 8a, 10a [¶¶ 56, 62, 66; Figs. 1-10]; 
[2] forming, on the substrate 1, a display preliminary structure [elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46] including at least one first electrode 9 [¶¶ 75-118; Figs. 3-10]; 
[3] performing a cleaning step [“ozone water washing”] on the substrate 1 on which the display preliminary structure[elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46] is formed … [¶¶ 155, 156, infra]; 
[4] arranging, in the processing chamber, the substrate 1 on which the display preliminary structure [elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46] is formed after the cleaning step [¶¶ 119-122, 155-157; see discussion below], and 
[5a] out-gassing from the display preliminary structure [elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46] irradiating ultraviolet rays onto the substrate 1 and directly onto the first electrode 9 by using an ultraviolet ray irradiator …
[5b] while maintaining a pressure atmosphere [e.g. 100 Torr (13.3 kPa)] in the processing chamber lower than an atmospheric pressure [760 Torr is atmospheric pressure] [¶¶ 64, 156; see discussion below]; 
[6] performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber [see discussion below];
[7a] forming an intermediate layer 11 on the display preliminary structure [elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46],
[7b] the intermediate layer 11 including an emission layer [¶¶ 127, 128, 157; Fig. 11]; and 
[8] forming a second electrode 12 on the intermediate layer 11 [¶¶ 129-131; Fig. 11],
[9] wherein the first ultraviolet ray irradiator and the second ultraviolet ray irradiator overlap with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate.  

With regard to feature [6] of claim 1, Oda discloses performing plural thermal treatments of the substrate 1 in the formation of the preliminary structure, including at least the sputter formation of the anode 9 at a pressure of 0.14 Pa (1 atm is about 105 Pa) and with a substrate 1 at 100 ºC (¶ 99).  Because the pressure is necessarily under high vacuum, the sputter deposition of the anode necessarily occurs in a vacuum chamber.  There must be a heating element in order to raise the temperature of the substrate from ambient temperature up to 100 °C.  Any chamber with a heating element is an oven.  In addition, the feature of “up to tens of minutes” has no lower bound and effectively no upper bound since “tens of minutes” may be any multiple of 10 minutes, e.g., 10, 20, 30, 40, 50, 200, 2000, etcetera.  As such, any time reads on the claimed time range.  Therefore, the sputter-deposition of the anode 9 at 100°C reads on the claimed “performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes …;”.  
Finally, the sputter deposition of the anode 9 occurs before the deposition of the pixel isolation layer 10a and before the ozone water washing used to clean the “organic residues” (Oda: ¶¶ 118-119, 155), which are layers/elements also cleaned by the UV irradiation cleaning subsequent to the ozone water washing and a preheating process (¶¶ 155-156).  As such, the sputter-deposition of the anode 9 at 100°C is a “thermal treatment process” that necessarily occurs before the display preliminary structure is placed into the processing chamber used to perform the UV cleaning.
This is all of the elements of feature [6] of claim 1 and all of the features of claim 1 disclosed in Oda.

With regard to features [3]-[4] of claim 1, specifically the performing of a cleaning step, i.e. the ozone-water washing process, outside of and before the arrangement in the processing chamber for the UV irradiation, Oda states,
[0155] The preheating step for removing moisture in the organic insulating film [8a, 10a; Fig. 10] in the present embodiment is performed after ozone water washing for washing the surface of the pixel electrode [i.e. “anode 9”; ¶ 64] [see ¶ 119], however, the embodiment is not limited as such. The preheating step may be performed at timing after completion of the wet treatment and before the step of forming the organic EL layer [11]. 
[0156] For example, in performing dry cleaning such as UV-O3 treatment or O2 plasma treatment for removing impurities at the surface of the pixel electrode [i.e. “anode 9”; ¶ 64], the preheating step may be performed before these steps.  For example, UV-O3 treatment is performed for 4 minutes under such conditions as luminance of UV (ultraviolet) of 26 µW/cm2, dry air of 1000 sccm, and pressure of 100 Torr (13.3 KPa).  …
[0157] Carrying from the preheating step to the step of forming the organic EL layer [11] is preferably performed without passing through atmosphere, in order to avoid absorption of moisture.  For example, carrying through the carrier chamber isolated from outer air is preferred.
(Oda: ¶¶ 155-157; emphasis added)
Moreover, the preheating step is carried out in a processing chamber:
[0121] Initially, a preheating step for removing moisture that has remained in the organic insulating film such as the flattening film [8a] and the isolation film [10a] in the manufacturing process so far is performed. The preheating step in the present embodiment is performed with the use of the vacuum heating chamber. In the preheating step, the device is heated for 1 hour at a temperature of 200 ºC. 
 (Oda: ¶¶ 121; emphasis added)
In addition, the order of the processing steps and the control of the atmosphere during UV-O3 treatment indicated in the paragraphs quoted above prove that the UV-O3 treatment inherently, necessarily occurs with the substrate 1 positioned within a processing chamber.  In other word, because (1) the “preheating step” is carried out before the UV-O3 cleaning treatment, (2) the pressure during the UV-O3 treatment is held below atmospheric pressure (i.e. 100 Torr < 760 Torr) despite the continuous feeding of 1000 sccm of dry air, and (3) the carrying of the UV-O3 treated preliminary display structure to the deposition of the emission layer 11 occurs through a “carrier chamber” “without passing through atmosphere”, it is inherently, necessarily the case that the UV-O3 treatment is carried out in a processing chamber; otherwise, the preliminary display structure would have to be exposed to atmosphere after the preheating step and before the deposition of the emission layer 11.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Although the preheating step of the display substrate 1 of Oda to remove moisture occurs in a vacuum chamber after the wet cleaning step with ozone water washing and before the dry cleaning step with UV irradiation at 100 Torr (i.e. reduced pressure, atmospheric pressure being about 760 Torr), Oda does not explicitly indicate that the wet cleaning step of “ozone water washing” occurs “outside of” the chamber in which the UV irradiation occurs and consequently before the arrangement in the UV irradiation vacuum chamber, as required by features [3] and [4] of claim 1.  
Brown, is directed to cleaning a semiconductor device during processing including both wet cleaning with at least aqueous solutions and dry cleaning with UV irradiation, which can be at reduced pressure and is, therefore, relevant to the cleaning processes in Oda.  Brown further teaches that the wet cleaning and dry cleaning with UV irradiation can occur in the same processing chamber 100 (Fig. 1; ¶¶ 25-28) or in separate processing chambers, i.e. 220 for wet cleaning and 210 for dry cleaning using UV lamps 251, 252, 253 (Figs. 4, 6, 8) (Brown: Figs. 4, 8; abstract, ¶¶ 29, 36, 40). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the wet, ozone-water cleaning process of Oda in a separate processing chamber than that chamber used to perform the dry, UV-irradiation cleaning process, because Brown proves that it is merely a matter of design choice as to whether a single chamber or separate chambers is used (supra).  So modified, the wet, ozone-water cleaning process of Oda occurs both outside of, and consequently before arrangement in the dry, UV-irradiation cleaning chamber. 

With further regard to feature [5a] of claim 1, as explained above, Oda explicitly teaches that the UV-ozone dry cleaning removes impurities from the pixel electrode, i.e. anode 9 (Oda: ¶ 156; “For example, in performing dry cleaning such as UV-O3 treatment or O2 plasma treatment for removing impurities at the surface of the pixel electrode…”).  Although Oda does not explicitly state that the manner by which the impurities leave the display preliminary structure is by “out-gassing”, as currently claimed, out-gassing inherently occurs because the purpose of the UV-ozone dry cleaning is dry cleaning, which could only remove impurities from the display preliminary structure if said impurities leave said display preliminary structure as a gas.  Further evidence is admissions in the Instant Application (¶¶ 91-92).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With further regard to features [4], [5a], and [9] of claim 1,
[4] arranging, in the processing chamber, the substrate on which the display preliminary structure is formed after the cleaning step, and 
[5a] out-gassing from the display preliminary structure by irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using a first ultraviolet ray irradiator and a second ultraviolet irradiator, each having a length in a direction that corresponds to a width of the substrate in the same direction  
[9] wherein the first ultraviolet ray irradiator and the second ultraviolet ray irradiator overlap with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate.
To the extent that Applicant may be able to provide proof that the UV irradiating under vacuum does not include a processing chamber --a point with which Examiner disagrees given the evidence in Oda-- then this would be a difference between Oda and features [4] and [5a] of claim 1.  Oda further does not provide the details of the UV irradiator.
Yabushita, like Oda, teaches UV cleaning process of a display to remove organic contamination as well as an apparatus for performing the process (Yabushita: abstract, ¶¶ 3, 7, 9, 10).  Yabushita further teaches that the UV processing is performed in a chamber 7 of a cluster tool (Fig. 3; ¶ 11).  Yabushita further teaches that the UV irradiator includes one UV lamp 1 (Figs. 1, 2, 4) or two UV lamps 1 (Fig. 7), or “a plurality of the excimer UV lamps” 1 (Fig. 6).  Yabushita further teaches that the length direction of the UV irradiator 1 can be oriented relative to the length (long side) or the width (short side) of the display substrate, i.e. “set to be slightly longer than a long side of a substrate to be processed”, as shown in Fig. 1 or “set to be slightly longer than a short side of a substrate to be processed”, as shown in Fig. 2 (¶ 10), thereby showing that the orientation of the length of the lamps relative to the length or width of the display structure is a matter of design choice.  As required by features [5a] and [8] of claim 1.  
Mine, like Oda, teaches UV processing of an OLED display (Mine: abstract, ¶¶ 9, 17, 25).  Mine further teaches that the UV processing is performed in a vacuum chamber 501 including a vacuum exhaust mechanism 508 having a plurality of UV irradiators 504 (Mine: ¶ 79; Fig. 5).  Mine, like Yabushita, further teaches that the processing chamber includes a plurality of UV irradiators 504 facing the display substrate 502 on the susceptor 507 (Mine: ¶ 79).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and a second ultraviolet ray irradiators having a length in a direction that corresponds to a width of the substrate in the same direction, and overlapping with the display structure, as taught by Yabushita, and in a chamber, as taught by Mine (if not inherently present in Oda [supra]) in order to give uniform illumination of the display substrate with fewer lamps than in prior art apparatuses, as also taught in Yabushita (supra) and in order to pull the vacuum below atmospheric pressure that Oda indicates is used. 
This is all of the features of claim 1.

With regard to claims 3 and 4, Oda further discloses,
3. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating ultraviolet rays having a wavelength range less than or equal to 480 nm [UV light is light having a wavelength < 400 nm (4000 Å), by definition.  See electromagnetic spectrum on p. E-201 of CRC].  
4. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays is performed for a time less than or equal to 1 hour [i.e. 4 minutes; Oda: ¶ 156].  

Claim 5 reads,
5. (Previously Presented) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating the ultraviolet rays by using at least one of the first and second ultraviolet ray irradiators that faces the substrate after arranging the substrate on which the display preliminary structure is formed in the processing chamber.  
Each of Yabushita (¶ 7, Figs. 6, 7) and Mine (¶ 79; Fig. 5) further teaches that the one or more UV lamps face the display substrate on the susceptor, and Brown also teaches two or three, spacer-apart UV lamps 251, 252, 253 facing the substrate being irradiated (Brown: Figs. 1, 4-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the UV irradiation in Oda using a first and second of UV irradiators that face the substrate in order to provide direct UV irradiation that is more uniform over a larger display surface area that requires cleaning, as taught in Yabushita (supra).

With regard to claims 12-14, Oda further discloses, 
12. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 includes forming a pixel-defining layer [i.e. “isolation layer 10a”] on the at least one first electrode 9 such that a region of the at least one first electrode 9 is exposed [¶¶ 103-105; Figs. 7-9].  
13. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 includes forming a thin-film transistor 2 electrically connected to the at least one first electrode 9 [¶¶ 76, 97-101; Figs. 3-7].  
14. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising forming an encapsulation portion 13 on the second electrode 12 after forming the second electrode 12 [¶¶ 130-133; Fig. 11].

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Brown, Yabushita, and Mine, as applied to claim 1 above, and further in view of US 2014/0231787 (“Ishige”).
Claim 2 reads,
2. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein the pressure atmosphere in the processing chamber is lower than or equal to 0.01 Pa.
The prior art of Oda in view of Brown, Yabushita, and Mine, as explained above, discloses or teaches each of the features of claim 1. 
Although Oda discloses UV irradiation of the preliminary display at an example pressure of 100 Torr (13.3 kPa), the pressure of 0.01 Pa is not taught.
Ishige, like each of Oda, Yabushita, and Mine, teaches a method of cleaning OLED display substrate having an electrode formed thereon using UV irradiation with ozone (O3) in a vacuum processing chamber made by Ulvac, Inc. (Ishige: ¶¶ 103).  The vacuum pressure can be made 1.33×10-4 Pa (0.000133 Pa), which is less than 0.01 Pa (Ishige: ¶ 103).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure of, e.g., 0.000133 Pa, as the pressure during the UV-O3 treatment of Oda, because Ishige teaches that a pressure of, e.g., 0.000133 Pa, is attainable vacuum pressures in commercially-available equipment and is suitable for the same purpose of cleaning/removing undesired adherents from the intermediate structures of the OLED display.  Moreover, this claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 2.

C. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita and Mine.
Claim 21 reads,
21. (Currently Amended) A display apparatus manufacturing method, comprising: 
[1] preparing a substrate comprising an organic material; 
[2] forming, on the substrate, a display preliminary structure including at least one first electrode; 
[3] arranging, in a processing chamber, the substrate on which the display preliminary structure is formed, and 
[4a] out-gassing from the display preliminary structure by irradiating ultraviolet rays onto the substrate and directly onto the first electrode for about 10 minutes by using a first ultraviolet ray irradiator and a second ultraviolet ray irradiator, each having a length in a direction that corresponds to a width of the substrate in the same direction 
[4b] while maintaining a pressure atmosphere in the processing chamber that is lower than an atmospheric pressure; 
[5] performing a thermal treatment process in an oven at a temperature of about 1000C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber;
[6a] forming an intermediate layer on the display preliminary structure, 
[6b] the intermediate layer including an emission layer; and 
[7] forming a second electrode on the intermediate layer,
[8] wherein the first ultraviolet ray irradiator and the second ultraviolet ray irradiator overlap with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate.
Claim 21 is distinguished from claim 1 in the following aspects: (1) there is no requirement for a cleaning step to occur at all, much less at a location outside the UV-irradiating chamber, nor the sequence of said cleaning occurring before the UV irradiation, and (2) there is the additional requirement that the UV irradiation occurs for about 10 minutes.  Otherwise, features [1], [2], [3], [4a]-[4b], [5a]-[5b], [6], [7], and [8] of claim 21 are the same as features [1], [2], [4], [5a]-[5b], [6], [7a]-[7b], [8], and [9] of claim 1, respectively, and have been addressed above under the rejection of claim 1.  
Because Brown is relied on to reject claim 1 only for showing that it is obvious to perform the wet cleaning step of the display substrate of Oda outside of, and before, arrangement into the chamber in which the UV-irradiation is performed, and these features are not required in claim 21, Brown is an unnecessary prior art reference for rejecting claim 21. 

With regard to feature [4a] of claim 21, as noted above under claim 4, Oda gives an example of UV irradiation of 4 minutes (Oda: ¶ 156); therefore, Oda does not disclose a UV-irradiating time of “about 10 minutes”.  However, the claimed time of 10 minutes is prima facie obvious without a showing by Applicant that the time period of 10 minutes achieves an unexpected results relative to the prior art time of 4 minutes.  See  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996)(claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  
 “[U]nexpected results [relied upon to rebut a prima facie case of obviousness]..., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Here, each of Oda and the Instant Application are performing the UV irradiation of the first electrode of the display preliminary structure in order to remove undesired contaminates or residues that may be present.  The Instant Application further teaches that times of less than one hour (Instant Specification: p. 14, ¶ 94) 2-20 minutes are appropriate (Instant Specification: p. 14, ¶ 95) with a range of 2 to 5 minutes also being indicated as appropriate (Instant Specification: p. 14, ¶ 97) –within which Oda’s 4-minute irradiation falls within.  As such, the Instant Specification appears to suggest that the results for each of 2 to 5 minutes and 10 minutes are entirely expected, specifically that 10-minute irradiation would possibly remove more contaminant than the shorter 2-to-5-minute irradiation.  As such, the evidence currently of record fails to show an unexpected result for 10 minutes versus 4 minutes.
This is all of the features of claim 21.

D. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita, Mine, and US 2013/0140543 (“Harada”).
The prior art of Oda in view of Yabushita, and Mine, as explained above, teaches each of the features of claim 21. 
While the claimed UV irradiation time of 10 minutes, is obvious in view of the 4-minute UV irradiation time disclosed in Oda, given the absence in the current record of evidence of unexpected results for a 10-minute irradiation versus a 4-minute irradiation, to the extent that Applicant may provide evidence, then this may be a difference between claim 21 and Oda.
Harada, like Oda, teaches a method of making an OLED display including cleaning processing of a preliminary display structure including a first electrode 2/3 on a substrate 1, including a UV irradiation step (Oda: ¶¶ 112, 113, 126, 127).  Harada uses a UV irradiation time of 10 minutes (Harada: ¶ 130).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a UV irradiation time of 10 minutes in Oda because Harada teaches that 10 minutes is also a suitable time to clean films using UV irradiation and one having ordinary skill in the art would recognize that increasing the time from 4 minutes to 10 minutes would increase the likelihood of removing more contaminants.

E. Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276493 (“Yamazaki”) in view of Oda, Brown, Yabushita, and Mine, and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.
Claim 1 reads,
1. (Currently Amended) A display apparatus manufacturing method, comprising: 
[1] preparing a substrate comprising an organic material; 
[2] forming, on the substrate, a display preliminary structure including at least one first electrode; 
[3] performing a cleaning step on the substrate on which the display preliminary structure is formed outside a processing chamber; 
[4] arranging, in the processing chamber, the substrate on which the display preliminary structure is formed after the cleaning step, and 
[5a] out-gassing from the display preliminary structure by irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using a first ultraviolet ray irradiator and a second ultraviolet irradiator, each having a length in a direction that corresponds to a width of the substrate in the same direction 
[5b] while maintaining a pressure atmosphere in the processing chamber lower than an atmospheric pressure; 
[6] performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber;
[7a] forming an intermediate layer on the display preliminary structure,
[7b] the intermediate layer including an emission layer; and 
[8] forming a second electrode on the intermediate layer,
[9] wherein the first ultraviolet ray irradiator and the second ultraviolet ray irradiator overlap with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate. 

With regard to claim 1, Yamazaki discloses, generally in Figs. 13A-15C,
1. (Currently Amended) A display apparatus manufacturing method [¶ 223; “Embodiment 6”], comprising: 
[1] preparing a substrate 501 [¶ 225] comprising an organic material 533 [¶ 170]; 
[2] forming, on the substrate 501, a display preliminary structure [elements denoted by reference characters 502 through 540 shown in Figs. 13A through 15B] including at least one first electrode 540 [¶¶ 223-257]; 
[3] … [not taught] … 
[4] arranging, in the processing chamber, the substrate 501 on which the display preliminary structure 502 through 540 is formed [¶¶ 119-122, 155-157; see discussion below], and 
[5a] … irradiating ultraviolet rays onto the substrate 501 and directly onto the first electrode 540 …  [see discussion below]
[5b] … [not taught] … 
[6] … [not taught] … 
[7a] forming an intermediate layer 542 on the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46,
[7b] the intermediate layer 542 including an emission layer [¶ 263; Fig. 15C]; and 
[8] forming a second electrode 543 on the intermediate layer 542 [¶ 264; Fig. 15C],
[9] … [not taught].  

With regard to feature [5a] of claim 1, specifically the UV irradiation, Yamazaki states,
[0257] Next, a transparent conductive film covering the interlayer insulating film 534 and the wirings 535 to 538 is formed and patterned to be a pixel electrode (anode) 540 connected to the wiring 538 which is connected to the island-shaped semiconductor film 510 of the p-channel transistor 532 (FIG. 15B).  As the transparent conductive film used for the pixel electrode 540, an ITO film or a transparent conductive film formed of a mixture of indium oxide and 2% to 20% of zinc oxide (ZnO) can be used. The surface of the pixel electrode 540 may be polished by a CMP method or by cleaning with a polyvinyl alcohol-based porous body. Furthermore, after the polishing by a CMP method, ultraviolet light irradiation, oxygen plasma treatment, and the like may be carried out on the surface of the pixel electrode 340 [sic: should be “540”]. 
(Yamazaki: ¶ 257; emphasis added)
This is all of the features of claim 1 taught in Yamazaki.

With regard to features [3], [4], [5a], [5b], and [9] of claim 1, Yamazaki does not indicate the process of cleaning the anode after the CMP that includes the UV irradiation and therefore does not teach the claimed cleaning step outside the processing chamber in which the UV irradiation happens, or that “out-gassing from the display preliminary structure” occurs by said UV irradiation, as required by features [3]-[5a].  In addition, Yamazaki does not indicate the conditions under which the “ultraviolet light irradiation” occurs and therefore does not teach arranging the substrate 501 having the preliminary structure 502 through 540 in a processing chamber in order to perform the UV irradiation of the pixel electrode 540 or the number or orientation of the UV irradiators relative to the length and width of the preliminary display structure as required by features [5a] and [9].
As explained above under the rejection of claim 1 over Oda in view of Brown, Yabushita, and Mine, Oda teaches performing the claimed “cleaning step” using ozone-water cleaning then the preheating step to remove moisture, and then the UV irradiation treatment of the ITO pixel electrode 9 under reduced pressure, inherently, necessarily in a processing chamber.  
With regard to features [3] of claim 1, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the wet, ozone-water cleaning step and then the preheating step before the dry, UV-irradiation cleaning, in order to better clean the display preliminary structure and the anode than would occur without the ozone-water cleaning and preheating, as taught in Oda.
With regard to features [3]-[5b] and [9] of claim 1, in addition, the explanation above under the rejection of claim 1 over Oda in view of Brown, Yabushita, and Mine with regard to (1) the wet, ozone-water cleaning step occurring outside of and before arrangement in the UV irradiation chamber (Brown), (2) irradiation of the preliminary display structure in a chamber (Oda or Oda/Mine), (3) having first and second “ultraviolet ray irradiator[s] having a length in a direction that corresponds to a width of the substrate in the same direction” and “overlap[ping] with the substrate and have a same length in the same direction as the direction corresponding to the width of the substrate” (Yabushita, Mine), and (4) the inherent “out-gassing” as the inherent process by which the impurities leave the preliminary display structure  remaining in the organic material” 533 of Yamazaki, is incorporated here by reference. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform Yamazaki’s UV irradiation under reduced pressure, e.g. 100 Torr, in a processing chamber, having the first and second “ultraviolet ray irradiator[s] having a length in a direction that corresponds to a width of the substrate in the same direction”, and “overlap[ping] with the substrate and hav[ing] a same length in the same direction as the direction corresponding to the width of the substrate”, in order to give uniform illumination of the display substrate with fewer lamps than in prior art apparatuses, as also taught in Oda, Yabushita, and Mine (supra).  Because Yamazaki is merely silent to the processing conditions and apparatus by which the UV irradiation of the ITO pixel electrode 540 is carried out, one having ordinary skill in the art would use known processing conditions and apparatus for the same desired purpose of cleaning ITO pixel electrodes for an OLED display, such as those processing conditions taught by Oda or Oda/Mine.  (See MPEP 2143.)

With regard to feature [6a] of claim 1, 
[6] performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber;
Yamazaki does not teach the elements of feature [6] of claim 1.
Yamazaki, like Oda, forms an anode wiring 538 and anode 540 (Yamazaki: ¶ 256) that occurs before the UV irradiation (Yamazaki ¶ 257) because said UV irradiation is used to clean the anode 540.  Yamazaki does not provide the conditions by which the anode wiring 538 and 540 is formed. 
Yamazaki does not give the material or deposition method of the wiring.
As explained above, Oda teaches that the wiring/anode 9 may be formed simultaneously by sputtering in a vacuum chamber with a means to heat the display substrate to a temperature of 100°C, i.e. an oven. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least the anode wiring 538 of Yamazaki using sputtering of the wiring material at 100°C in a vacuum chamber in order to maintain a pressure of 0.14 Pa, because Oda teaches that these conditions are suitable for forming the anode wiring in an opening to the underlying transistor.  
So done all of the elements of feature [6a] are taught for the reasons explained above.  To repeat, because the pressure is necessarily under high vacuum, the sputter deposition of the anode wiring necessarily occurs in a vacuum chamber.  There must be a heating element in order to raise the temperature of the substrate from ambient temperature up to 100 °C.  Any chamber with a heating element is an oven.  In addition, the feature of “up to tens of minutes” has no lower bound and effectively no upper bound since “tens of minutes” may be any multiple of 10 minutes, e.g., 10, 20, 30, 40, 50, 200, 2000, etcetera.  As such, any time reads on the claimed time range.  Therefore, the sputter-deposition of the anode wiring 538 of Yamazaki (by the sputter deposition taught in Oda) at 100°C reads on the claimed “performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes …”.  
And to repeat, Yamazaki forms an anode wiring 538 and anode 540 (Yamazaki: ¶ 256) before the UV irradiation (Yamazaki ¶ 257) because said UV irradiation is used to clean the anode 540.  As such the sputter deposition of the anode wiring 538 occurs before the UV irradiation, and therefore before the preliminary display structure is placed into the processing chamber in which the UV irradiation occurs, as required by feature [6] of claim 1.
This is all of the features of claim 1.

With regard to claim 3, Yamazaki further discloses,
3. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating ultraviolet rays having a wavelength range less than or equal to 480 nm [UV light is light having a wavelength < 400 nm (4000 Å), by definition.  See electromagnetic spectrum on p. E-201 of CRC].  

With regard to feature 4, Yamazaki modified according to Oda further teaches,
4. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays is performed for a time less than or equal to 1 hour [i.e. 4 minutes; Oda: ¶ 156].  
As explained above, Yamazaki is silent to the UV processing conditions and therefore does not teach the irradiation time.  Oda further teaches that the UV irradiation time is 4 minutes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to perform Yamazaki’s UV irradiation for 4 minutes because Oda teaches that this time is suitable for cleaning the anode.

Claim 5 reads,
5. (Previously Presented) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating the ultraviolet rays by using at least one the first and second ultraviolet ray irradiators that faces the substrate after arranging the substrate on which the display preliminary structure is formed in the processing chamber.  
As explained above, Yamazaki is silent to the UV processing conditions.
Each of Yabushita (¶ 7, Figs. 6, 7) and Mine (¶ 79; Fig. 5) further teaches that the first and second UV irradiators face the display substrate on the susceptor, and Brown teaches two or three UV lamps 251, 252, 253 facing the substrate being irradiated (Brown: Figs. 1, 4-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to perform Yamazaki’s UV irradiation using first and second UV irradiators that face the substrate in order to provide direct UV irradiation that is more uniform over a larger display surface area that requires cleaning, as taught in Yabushita (supra).

With regard to claim 10, Yamazaki further discloses, 
10. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising performing a cleaning process on the substrate 501 on which the display preliminary structure 502 through 540 is formed after irradiating the ultraviolet rays and before forming the intermediate layer 542.  
In this regard, Yamazaki states,
[0257] … Furthermore, after the polishing by a CMP method, ultraviolet light irradiation, oxygen plasma treatment, and the like may be carried out on the surface of the pixel electrode 340 [sic: should be “540”]. 
[0258] Then, an organic resin film 541 used as a partition wall is formed over the interlayer insulating film 534. The organic resin film 541 includes an opening in a region overlapping with the pixel electrode 540.  The organic resin film 541 is heated in a vacuum atmosphere to remove adsorbed moisture, oxygen, or the like before an electroluminescent layer [542] is formed.  Specifically, heat treatment is performed at a temperature of 100 ºC. to 200 ºC. for about 0.5 hours to 1 hour in a vacuum atmosphere. The pressure is preferably 3×10-7 Torr or lower, and 3×10-8 Torr or lower is the best if possible.  In addition, in the case where the electroluminescent layer [542] is formed after the organic resin film 541 is subjected to the heat treatment in a vacuum atmosphere, the vacuum atmosphere is maintained just before the formation of the electroluminescent layer [542]; thus, the reliability can be further improved. 
(Yamazaki: ¶¶ 257-258; emphasis added)
Thus, the thermal treatment occurs after the UV irradiation of the pixel electrode 540.  The thermal treatment is a cleaning step because it removes undesired moisture, oxygen, “and the like” (id.).

With regard to claims 12, Yamazaki further discloses, 
12. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure [elements denoted by reference characters 502 through 540 shown in Figs. 13A through 15B] includes forming a pixel-defining layer 541 [see discussion below] on the at least one first electrode 540 such that a region of the at least one first electrode 540 is exposed [¶¶ 257-258; Fig. 15C].  
The reference character 541 in Fig. 15C incorrectly points to insulating layer 533 of Fig. 15B.  Reference character 541 should be pointing to the insulating layer forming the “partition wall 541”.  Evidence is that Yamazaki states, “an organic resin film 541 used as a partition wall is formed over the interlayer insulating film 534”, which is the unlabeled layer above 533/534 in Fig. 15C.

With regard to claim 13, Yamazaki further discloses, 
13. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure [elements denoted by reference characters 502 through 540 shown in Figs. 13A through 15B] includes forming a thin-film transistor 510/511/516 electrically connected [by 538] to the at least one first electrode 530 [¶¶ 230-257; Figs. 13A though 15B].  

With regard to claim 14, Yamazaki further discloses,
14. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising forming an encapsulation portion 545 [“protective film 545”; ¶ 266] on the second electrode 543 after forming the second electrode 543.
Yamazaki further discloses additional encapsulation over the protective film 545, stating in this regard,  
[0268] In practice, when a process is completed up to and including FIG. 15C, packaging (filling and sealing) is preferably performed by using a protective film (a laminate film, an ultraviolet curable resin film, or the like) which has small degas and high airtightness so as not to be further exposed to the outside air, or a light-transmitting cover member. At that time, if the inside the member for covering is made an inert atmosphere or a hygroscopic material (e.g., barium oxide) is provided in the inside, reliability of the display device including the light-emitting element is improved.
(Yamazaki: ¶ 268; emphasis added)

F. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Oda, Brown, Yabushita, and Mine, as applied to claim 1 above, and further in view of Ishige.
Claim 2 reads,
2. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein the pressure atmosphere in the processing chamber is lower than or equal to 0.01 Pa.
The prior art of Yamazaki in view of Oda, Brown, Yabushita, and Mine, as explained above, teaches each of the features of claim 1. 
Again, Yamazaki does not indicate the conditions of the UV irradiation.
Although Oda teaches UV irradiation of the preliminary display at an example pressure of 100 Torr (13.3 kPa), the pressure of 0.01 Pa is not taught.
Ishige, like each of Yamazaki, Oda, Yabushita, and Mine, teaches a method of cleaning OLED display substrate having an electrode formed thereon using UV irradiation in a vacuum processing chamber.  Ishige teaches that the UV irradiation can be carried out in a processing device made by Ulvac, Inc. (Ishige: ¶¶ 103).  The vacuum pressure can be made 1.33×10-4 Pa (0.000133 Pa), which is less than 0.01 Pa (Ishige: ¶ 103).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure of, e.g., 0.000133 Pa, as the pressure during the UV irradiation of Yamazaki, because Ishige teaches that a pressure of, e.g., 0.000133 Pa, is an attainable vacuum pressure in commercially-available equipment and is suitable for the same purpose of performing a UV-irradiating process for cleaning/removing undesired adherents from the intermediate structures of the OLED display.  Moreover, this claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 2.

IV. Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues (Remarks: pp. 8-10) that Oda does not teach the new claim feature,
performing a thermal treatment process in an oven at a temperature of about 100°C to about 200°C for up to tens of minutes before arranging the substrate in the processing chamber.
While Examiner acknowledges that the process cited by Applicant does not fall within the claimed temperature range, Applicant fails to consider the “thermal treatment process” explained in the rejection, i.e. the sputter deposition of the anode 9 occurring at 100 °C in a vacuum chamber, which broadly reads on the new claim feature for the reasons explained in the rejection. 
Based on the foregoing, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .